Citation Nr: 1019416	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to June 
1983.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
November 2005 rating determination by the above, Regional 
Office (RO).  


FINDINGS OF FACT

1.  The Veteran's active military service did not include 
duty in, or visitation to, the Republic of Vietnam; 
therefore, he is not entitled to a presumption of exposure to 
Agent Orange during service.

2.  There is no objective evidence otherwise establishing 
actual in-service Agent Orange exposure.

3.  According to the death certificate, he died in May 2004, 
at the age of 60, as a result of respiratory failure due to 
liver failure from hepatocellular carcinoma (liver cancer).  

4.  At the time of the Veteran's death, service connection 
was not in effect for any disability. 

5.  There is no competent and probative medical evidence 
indicating the Veteran's respiratory failure, liver failure, 
liver cancer or hepatora were manifested during service or 
within one year after the Veteran's discharge from service, 
or that these conditions were due to or aggravated by any 
other service related incident, to include claimed Agent 
Orange exposure.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred due to 
active service, nor may it be presumed to have been incurred 
due to active service.  38 U.S.C.A. §§ 1110, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service Connection (Cause of Death)

The Veteran died in May 2004, at the age of 60.  According to 
the certificate of death, the immediate cause of his death 
was respiratory failure.  Liver failure and hepatocellular 
cancer were identified as other significant conditions 
contributing to death.  Prior to May 2004, the Veteran's 
medical records indicate the Veteran was undergoing treatment 
for liver cancer and his cause of death were all related 
complications to his liver cancer.  At the time of his death, 
service connection was not in effect for any disabilities, 
and there were no pending claims for service connection.  

The appellant contends that the Veteran developed liver 
cancer as the result of his exposure to Agent Orange in 
Vietnam.  The Veteran, prior to his death, wrote a statement 
indicating he was assigned various tasks in the military 
where he was required to wear chemical suits and was exposed 
to various chemical agents.  He did not know if the chemicals 
included Agent Orange, and the Veteran concedes he never 
served in Vietnam.  Rather, his foreign service included 
Germany.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime after January 1, 1947, and 
cancer becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, 
the presumption is inapplicable because the Veteran's liver 
cancer was diagnosed decades after his military service.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a 
Veteran was exposed to an herbicide agent during such 
service, certain cancers shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  

In this case, the Veteran's military records do not confirm 
service in the country of Vietnam.  Regrettably, his military 
records also do not confirm exposure to Agent Orange or any 
other chemical agent.

The Board also notes that, liver cancer is not among the 
disabilities which have been associated with exposure to 
herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  
Moreover, in September 2005, the RO received a response from 
the service department, indicating that it had no records 
showing the Veteran had been exposed to herbicides.  Also a 
VA Form 3101 dated in November 2005, noted there was no 
evidence in the Veteran's file to substantiate any service in 
the Republic of Vietnam.  In the absence of evidence of 
actual duty or visitation in Vietnam, the Veteran is not 
entitled to a presumption of Agent Orange exposure.  

Nevertheless, even if a Veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

In the absence of a presumption, as is the case here, to 
establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Again, the Veteran's death certificate indicated the Veteran 
died in May 2004 from respiratory failure, liver failure and 
hepatora, all complications of his advanced liver cancer.

The Veteran's service treatment records (STRs) are negative 
for complaints or symptoms suggestive of a chronic liver 
disease, including hepatitis, or liver cancer.  

Post-service medical records show the Veteran was initially 
diagnosed with hepatocelluar carcinoma in January 2004, 21 
years after his separation from active duty in 1983.  The 
remaining records show the Veteran also had a history of 
hepatitis C, complicated by cirrhosis.  

There simply is no competent evidence that liver cancer or 
any of the conditions listed on the Veteran's death 
certificate were manifested in service, so as to establish 
service connection based on onset or aggravation in service, 
nor was cancer manifested within one year after his 
separation from service.  No doctor has opined that the 
conditions causing the Veteran's death were related to 
service, to include chemical or Agent Orange exposure, and 
post-service medical records provide no basis for 
establishing a causal link between those conditions and 
service.  Furthermore, since the initial diagnosis of cancer 
occurred in 2004, 21 years after separation from service, it 
is impossible to grant service connection on the basis of the 
manifestation of a chronic disability within one year after 
separation from service.  38 C.F.R. §§ 3.307 and 3.309. 

The only other evidence submitted in support of the claim 
consists of the appellant's contentions.  Despite the 
evidence of record, it is clear she strongly believes there 
is a positive association between the Veteran's liver cancer 
and herbicide exposure during his military service.  However, 
in the absence of evidence that the Veteran was actually 
exposed to Agent Orange, there is no factual or legal basis 
to associate liver cancer to service based on the allegation 
of exposure to Agent Orange.  

We recognize the appellant's sincere belief that her 
husband's death was related in some way to his military 
service.  Nevertheless, in this case she has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
his death and his military service.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board is very sympathetic to the appellant's loss of her 
husband, the Veteran, but, for the foregoing reasons the 
preponderance of the evidence is against the claim for 
service connection and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Letters dated in April 2005, June 2005, July 2005 and August 
2005 notified the appellant of what information and evidence 
must be submitted to substantiate the claim.  The letters 
indicated that in order to substantiate a claim for cause of 
death, the evidence needs to show that the Veteran died from 
a service related injury or disease.  In this case, the Board 
finds that the requirements of Hupp are not applicable, as 
the Veteran had no service-connected disability in effect 
prior to his demise.  Thus, the Board concludes that all 
required notice has been given to the appellant.  The 
appellant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the service treatment 
records and post-service VA and private medical records.  The 
Board also notes that VA has not obtained a medical opinion 
to determine whether the cause of the veteran's death was due 
to military service.  However, since the medical evidence of 
record goes against the appellant's claim, a remand for an 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A.  It is therefore the 
Board's conclusion that no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist her 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection or increased ratings are 
awarded.  However, in this case since the claim in question 
is being denied, such matters are moot.

VA has satisfied its duty to assist the appellant in 
apprising her as to the evidence needed, and in obtaining 
evidence pertinent to her claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


